FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 24, 2022

                                       No. 04-22-00093-CV

                                      Donald W. TAYLOR,
                                           Appellant

                                                 v.

       THE RENEGADE RANCH SUBDIVISION ARCHITECTURAL REVIEW
   COMMITTEE MEMBERS and Treasure: Brian and Dixon Schultz, Kevin and Cynthia
  Gallagher, Secondary Committee Member, Co-Treasure Jeffrey C. and Vada Michelle Pitts,
                                     Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 16772
                           Honorable Dennis Powell, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due July 25, 2022. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to August 24, 2022. On August
23, 2022, appellant filed a motion requesting an additional extension of time to file the brief until
September 23, 2022, for a total extension of 60 days. After consideration, we GRANT the
motion and ORDER appellant to file his brief by September 23, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court